     Case 1:15-cr-00046-NONE-SKO Document 252 Filed 07/20/20 Page 1 of 3


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5
 6    Attorney for Defendant
      CHRISTINA MARTINEZ
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                           No. 1:15-cr-00046 NONE-SKO-1

12                   Plaintiff,                           STIPULATION TO CONTINUE
                                                          SURRENDER DATE;
13           v.                                           ORDER

14    CHRISTINA ANTONIA MARTINEZ,

15                   Defendant.                           JUDGE: Hon. Dale A. Drozd

16
17           IT IS HEREBY STIPULATED by and between the parties through their respective

18    counsel, Assistant United States Attorney, Kathleen A. Servatius, Counsel for Plaintiff, and

19    Assistant Federal Defender, Eric V. Kersten, Counsel for Defendant, Christina Antonia Martinez,

20    that the self-surrender date for service of sentence may be continued one month, from Tuesday,

21    July 28, 2020 to Thursday, August 28, 2020.

22           Ms. Martinez is the mother of a six month old daughter who is still breastfeeding. She

23    also has a nine year old son and sixteen year old daughter who reside with her. The baby’s father,

24    Wendell Brown, is a full time employee for PG&E and works long hours as he commutes to

25    Oakland for work. Christina and Wendell planned for the baby to attend daycare when Christina

26    was in custody; and Christina planned for her older children to attend school and reside with her

27    mother. Unfortunately, due to the coronavirus pandemic daycare is not available for the baby (or

28    anyone for that matter); and the Stanislaus County Schools are opening remotely in the Fall, with
     Case 1:15-cr-00046-NONE-SKO Document 252 Filed 07/20/20 Page 2 of 3


 1    no on-campus attendance. Christina’s father passed away last year. Christina’s mother works part

 2    time, and caring for Christina’s older children twenty-four hours a day, seven days per week, will

 3    be extremely difficult for her to handle.

 4            Ms. Martinez has established that she is not a danger to the community as she has

 5    complied with all conditions of her release since February 26, 2015. Given the extraordinary

 6    circumstances related to the coronavirus pandemic the parties stipulate that Ms. Martinez’ self-

 7    surrender date may be continued to August 28, 2020, with all other conditions of her pretrial

 8    release remaining in full force and effect.

 9                                                              Respectfully submitted,

10                                                              McGREGOR W. SCOTT
                                                                United States Attorney
11
12    DATED: July 17, 2020                                      /s/ Kathleen A. Servatius
                                                                KATHLEEN A. SERVATIUS
13                                                              Assistant United States Attorney
                                                                Attorney for Plaintiff
14
15
16                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
17
18    DATED: July 17, 2020                                      /s/ Eric V. Kersten
                                                                ERIC V. KERSTEN
19                                                              Assistant Federal Defender
                                                                Attorney for Defendant
20                                                              CHRISTINA ANTONIA MARTINEZ

21
22
23
24
25
26
27

28


       Martinez: Stipulation to Continue Surrender Date   -2-
     Case 1:15-cr-00046-NONE-SKO Document 252 Filed 07/20/20 Page 3 of 3


 1                                                        ORDER

 2            IT IS SO ORDERED. Having been sentenced to the custody of the Bureau of Prisons,

 3    Defendant Christina Antonia Martinez, shall surrender to the institution designated by the

 4    Bureau of Prisons, or if no such institution has been designated, to the United States Marshal’s

 5    office in Fresno, California before 2:00 p.m. on August 28, 2020. The defendant is advised it is

 6    a criminal offense punishable by a consecutive term of imprisonment to fail to surrender for

 7    service of sentence pursuant to the order of this Court. All conditions of pretrial release shall

 8    remain in effect until the defendant surrenders in accordance with this Order.

 9
      IT IS SO ORDERED.
10
11
          Dated:       July 17, 2020
                                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


       Martinez: Stipulation to Continue Surrender Date    -3-
